For Period ended 8/31/13Series 76 File Number 811-07959 Sub-Item 77Q3:Exhibits Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 8, the following are additional sub-advisers for the series listed above: Adviser name:GRT Capital Partners GP, LLC Is this an adviser or sub-adviser (A/S): S File number:801-62286 City:BostonState: MAZip Code: 02109 Adviser name:OMT Capital Management, LLC Is this an adviser or sub-adviser (A/S): S File number:801-60466 City:San FranciscoState: CAZip Code: 94104 Adviser name:M.A. Weatherbie & Co., Inc. Is this an adviser or sub-adviser (A/S): S File number:801-50672 City:BostonState: MAZip Code: 02110 Adviser name:Connective Capital Management, LLC Is this an adviser or sub-adviser (A/S): S File number:801-74339 City:Palo AltoState: CAZip Code: 94301 For Period ended 8/31/13Series 83 File Number 811-07959 Sub-Item 77Q3:Exhibits Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 8, the following are additional sub-advisers for the series listed above: Adviser name:Covenant Financial Services, LLC. Is this an adviser or sub-adviser (A/S): S File number:801-67969 City:Oklahoma CityState: OKZip Code: 73102 Adviser name:Crescat Portfolio Management, LLC Is this an adviser or sub-adviser (A/S): S File number:801-69008 City:DenverState: COZip Code: 80202 Adviser name:Glaxis Capital Management, LLC Is this an adviser or sub-adviser (A/S): S File number:801-63933 City:SarasotaState: FLZip Code: 34236
